Citation Nr: 0422312	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left thumb avulsion laceration residuals including 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to December 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which increased 
the evaluation for the veteran's bilateral neurosensory 
acoustic deficit from noncompensable to 10 percent disabling 
and denied a compensable evaluation for his left thumb 
avulsion laceration injury residuals.  In May 1999, the Board 
remanded the veteran's claims to the RO so that the veteran 
could be afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  

In June 1999, the veteran was afforded a hearing before VA 
hearing officer.  In September 1999, the RO increased the 
evaluation for the veteran's bilateral hearing loss 
disability from 10 to 20 percent; effectuated the award as of 
May 6, 1998; recharacterized his left thumb injury residuals 
as left thumb avulsion laceration injury residuals including 
traumatic arthritis; increased the evaluation for that 
disability from noncompensable to 10 percent; and effectuated 
the award as of April 28, 1997.  

In November 1999, the RO denied effective dates prior to 
April 28, 1997, for the award of 10 percent evaluations for 
the veteran's bilateral hearing loss disability and left 
thumb disability, and an effective date prior to May 6, 1998, 
for the award of a 20 percent evaluation for his bilateral 
hearing loss disability.  In June 2001, the veteran was 
afforded a video hearing before a Veterans Law Judge.  In 
October 2001, the Board denied an increased evaluation for 
the veteran's bilateral hearing loss disability; effective 
dates prior to April 28, 1997, for the awards of 10 percent 
evaluations for the veteran's bilateral hearing loss 
disability and left thumb disability; and an effective date 
prior to May 6, 1998, for the award of a 20 percent 
evaluation for his bilateral hearing loss disability, and 
remanded the issue of an increased evaluation for his left 
thumb disability to the RO for additional action.  

In March 2004, the veteran was informed that the Veterans Law 
Judge who had conducted his June 2001 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
March 2004, the veteran requested an additional video hearing 
before a Veterans Law Judge.  In April 2004, the Board issued 
a remand and instructed the RO to schedule a hearing before a 
Veterans Law Judge.  The record indicates that the veteran 
withdrew his request for a hearing before a Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the Mississippi State Veterans Affairs Board.  

At the June 2001 hearing, the veteran indicated that he 
manifests tendonitis on the right arm secondary to his 
service-connected left thumb avulsion laceration residuals 
including traumatic arthritis (see p. 7).  The issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's left thumb avulsion laceration residuals 
including traumatic arthritis were not shown to exhibit 
unfavorable ankylosis.

2. The veteran's left thumb was shown to oppose the remaining 
fingers without any gap.

3. The record does not demonstrate that the veteran's left 
thumb results in frequent periods of hospitalization or 
produce marked interference with employment.


CONCLUSIONS OF LAW

1. Prior to August 26, 2002, the schedular criteria for an 
increased rating for the service-connected left thumb 
avulsion laceration residuals including traumatic arthritis 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5224 
(2002).

2. On or after August 26, 2002, the schedular criteria for an 
increased rating for the service-connected left thumb 
avulsion laceration residuals including traumatic arthritis 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5224, 5228 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Thumb

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2003).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In evaluating the left thumb avulsion laceration residuals 
including traumatic arthritis, the Board notes that the 
applicable rating criteria for motion of the fingers, was 
amended effective August 26, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5230 (2002).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the pre-amendment regulation, to include 
separately applying the pre-amendment and amended versions to 
determine which version is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97.  In this case, the Board finds that 
the pre-amendment version is no more favorable to the veteran 
than the amended version.  The Board will consider the 
veteran's left thumb avulsion laceration residuals including 
traumatic arthritis under the pre-amendment version and the 
amended regulations.  

Under the pre-amendment version, prior to August 26, 2002, 
the criteria for evaluation of limitation of motion or 
ankylosis of single digits or combinations of the hands of 
the hand was set forth under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5224-5227 (2002).  Explanatory notes 
provided specific directions on evaluating limitation of 
motion or ankylosis of single and multiple digits, 
determining whether ankylosis is favorable or unfavorable, 
and evaluating combinations of digit amputations at various 
levels or any combination of digit amputation, ankylosis, or 
limitation of motion of the digits. Those notes, in pertinent 
part, provided that: (1) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable. (2) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits. 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5224- 5227 (2002).   Unfavorable 
ankylosis of the thumb of the major or minor hand was rated 
as 20 percent disabling when ankylosis was unfavorable and 
favorable ankylosis was rated as 10 percent. 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5224 (2002).  

Under the amended regulation, explanatory notes set forth 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5216-5230 
(2003) provide that evaluation of ankylosis of the thumb will 
be as follows:  (i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, evaluate as amputation at metacarpophalangeal 
joint or through the proximal phalanx.  (ii) If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the carpometacarpal or interphalangeal joint is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  (iv) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  Unfavorable ankylosis of the thumb of the major 
or minor hand is rated as 20 percent disabling and favorable 
ankylosis is rated as 10 percent. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2003).  

The veteran's service medical records reflect that he 
exhibited abnormality with deformity and partial absence of 
the medial half of the distal articulating surface of the 
proximal phalanx of the thumb.  The RO granted service 
connection for the veteran's left thumb avulsion laceration 
residuals including traumatic arthritis and assigned a 10 
percent disability evaluation effectuated as of April 28, 
1997.  

The medical evidence in this case consists of VA and non-VA 
medical reports, collectively dated between 1997 and 2002.  
These reports include VA examination report dated in June 
1997, which shows complaints of pain and numbness of his left 
thumb in cold weather.  The veteran reported that he was 
self-employed.  On examination, the veteran exhibited bony 
prominences in the interphalangeal joint of the left thumb, 
tenderness to palpation of the interphalangeal joint and pain 
with flexion at the interphalangeal joint; dorsiflexion of 40 
degrees and plantar flexion of 5 degrees on his thumb; and 
normal opposition of the thumb.  The veteran had no 
difficulty with picking up a coin with his thumb and finger.  
The veteran revealed well-healed scars.  The diagnosis was 
status post avulsion injury and laceration to the left thumb 
and degenerative post-traumatic arthritis in the left thumb, 
interphalangeal joint.  

A June 1999 private clinical report shows complaints of pain, 
swelling, difficulty using his left thumb.  On examination, 
the veteran exhibited bony overgrowth with hyperostosis over 
both the medial and lateral aspect of the interphalangeal 
joint; restricted motion to about 30 degrees of plantar 
flexion; full extension of the thumb; and tenderness to 
palpation.  The diagnosis was post-traumatic arthritis of the 
left thumb. 

The report of an August 1999 VA compensation examination 
shows complaints of chronic pain and weakness of his left 
thumb.  The veteran reported he has always been self-employed 
since separation from the military and is right-hand 
dominant.  On examination, the veteran exhibited significant 
swelling and tenderness over the metacarpal phalangeal joint 
and the interphalangeal joint; tenderness to palpation over 
the carpal metacarpal (CMC) joint of the thumb; flexion at 
the metacarpal phalangeal (MP) joint at 74 degrees of the 
left thumb and 0 degrees of extension; flexion of the 
interphalangeal (IP) joint of the left thumb at 45 degrees 
and -5 degrees of extension; opposition of the left thumb to 
the base of the fifth digit at the metacarpophalangeal (MCP) 
joint; and abduction of the thumb to 80 degrees and extension 
of approximately 20 degrees of thumb at the CMC joint.  He 
was nontender at the wrist and the forearm; had full range of 
motion at the elbow; and exhibited normal sensation and two-
point discrimination at 5 mm of all fingers of the left hand.  
The diagnosis was severe arthritis of the IP, MP, and CMC 
joints of the thumb.  

The report of the June 2002 VA compensation examination shows 
complaints of pain on his left thumb.  The veteran reported 
that he was self-employed.  On examination, the veteran 
exhibited marked enlargement and tenderness to palpation of 
the thumb, particularly in the area of the IP joint; ranges 
of motion of the IP joint lacking 5 degrees from neutral and 
having flexion of 15 degrees; range of motion of the MP joint 
having 0 to 50 degrees; and the ability to make a fist in the 
hand and oppose the thumb to remaining fingertips 
satisfactorily.  The grip strength on the left hand resulted 
4/5 compared to 5/5 on the right hand.  The veteran resisted 
passive extension of the distal interphalangeal (DIP) joint 
secondary to pain.  The veteran did not exhibit any 
tenderness of the MP joint but did exhibit tenderness to 
palpation of the CMC joint.  With respect to the range of 
motion of the wrist, the veteran exhibited 70 degrees of 
dorsiflexion and 65 degrees of palmar flexion without 
evidence of pain on motion.  The veteran manifested full 
range of motion of the elbow.  An X-ray of the left thumb 
revealed normal results.  The diagnosis was residuals of old 
left thumb injury with traumatic arthritis and limitation of 
motion.  Addressing the DeLuca provisions, the examiner 
reported evidence of pain and limitation of motion.  The 
examiner, however, could not determine the additional 
limitation of motion with any degree of medical certainty.

After review of the evidence, including the veteran's 
testimony and statements on appeal, the Board finds that the 
veteran's condition does not manifest unfavorable ankylosis 
or evince any gaps when opposing the thumb to the other 
fingers, such that a higher evaluation is warranted for the 
thumb under the pre-amended version or the amended 
regulations.  In particular, the evidence includes findings 
that the veteran has the capacity to oppose the thumb to the 
other fingers.  For instance, the most recent examination 
shows that the veteran had the ability to make a fist and 
oppose the thumb to the fingertips satisfactorily and 
exhibited a range of motion on the MP joint from 0 to 50 
degrees and on range of motion on the IP, he only lacked 5 
degrees from neutral and had further flexion of 15 degrees.  
As such, under the pre- and post- amended regulations, the 
veteran's left thumb avulsion laceration residuals including 
traumatic arthritis does not meet the criteria for 
unfavorable ankylosis.  

In addition, effective August 26, 2002, limitation of motion 
of the major or minor thumb is evaluated as 20 percent 
disabling with evidence of a gap between the thumb pad and 
fingers, with the thumb attempting to oppose the fingers; as 
10 percent disabling with a gap to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and as noncompensable with 
a gap of less than one inch (2.5 cms.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5228 
(2003).  As indicated above, evidence of gaps between the 
thumb pad and fingers, with the thumb attempting to oppose 
the fingers are negative.  In contrast, the veteran's medical 
record clearly shows that he has the ability to oppose his 
thumb to the fingers without difficulty.  

Under the new regulation, additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand as a result of 
ankylosis of the thumb.  The medical evidence does not show 
such limitation.  In fact, the record shows that he has good 
range of motion in his wrist and his elbow.  Furthermore, the 
veteran has neither complained of his other fingers nor his 
overall function of the hand.  Thus, a higher evaluation is 
not warranted.

The veteran's service-connected left thumb avulsion 
laceration residuals including traumatic arthritis are also 
reviewed under the provisions of 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010-5224 (2003).  The regulations provide 
that an evaluation of 10 percent is applied when the 
limitation of motion of the specific joints involved is 
noncompensable under the appropriate diagnostic codes.  The 
veteran's left thumb is already compensable under diagnostic 
code 5224, which evaluates the thumb in accordance to its 
limitation of motion.  See the explanatory notes, number 4, 
under 38 C.F.R. § 4.71a, prior to Diagnostic Code 5216 (2003) 
and explanatory notes under 38 C.F.R. § 4.71a, prior to 
Diagnostic Code 5220 (2002) (in both instances, the ankylosis 
of the thumb is determined by the limitation of motion of the 
thumb).  The Court has held that the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); Fanning v. Brown, 4 Vet. App. 224, 230 (1993).  
Therefore, a combination of an additional disability 
percentage is not warranted.

The veteran has asserted on appeal that he experiences pain 
and weakness with repetition on his left thumb.  Medical 
records reveal objective evidence of the veteran's complaints 
of pain and weakness when using his left thumb.  The Court 
has held that the Board must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss.  See 
DeLuca.  Ankylosis or limitation of motion of the thumb is 
rated at two different percentages: 10 or 20.  To be 
evaluated at 20 percent disabling, the veteran must manifest 
unfavorable ankylosis of the thumb or manifest a gap of more 
than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Medical evidence 
shows that the veteran's range of motion is not limited to 
the level of unfavorable ankylosis of the left thumb when 
considering functional impairment due to pain, weakness, and 
fatigue.  As previously mentioned, the veteran was able to 
oppose the thumb to the other fingers satisfactorily, did not 
exhibit pain on motion of the MP joint, and manifested grip 
strength of 4 out of 5 on his left hand.  In the absence of 
any objective evidence that the veteran exhibits loss of 
function as a result of pain or weakness to the level of 
unfavorable ankylosis, the Board concludes that a higher 
rating is not warranted based on functional impairment due to 
pain and weakness.

The veteran's left thumb avulsion laceration residuals 
including traumatic arthritis have not been shown to exhibit 
unfavorable ankylosis.   In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that an excess of 10 percent for left thumb avulsion 
laceration residuals including traumatic arthritis is not 
warranted under the criteria of the pre- and post- amended 
regulations.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provides that 
where the evidence shows an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards, an extra-schedular 
evaluation may be assigned.  In this case, however, the 
record does not reflect any periods of hospitalization for 
the disability at issue and the disability rating itself is 
designed to account for impairment to industrial 
capabilities.  In fact, the veteran has repeatedly reported 
that he was self-employed as a mechanic.  Moreover, the 
veteran and his representative have not pointed to any 
evidence which would lead to the conclusion that an 
extraschedular rating may be warranted in this case, and the 
Board has identified no such evidence.  Accordingly, the 
Board concludes that a remand to the RO, for referral of this 
appeal to the Under Secretary for Benefits or the Director of 
VA Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not warranted.

B. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The July 1997 rating 
decision, February 1998 statement of the case (SOC), 
September 1999 supplemental statement of the case (SSOC), 
November 1999 SSOC, and the September 2002 SSOC informed the 
appellant of the relevant criteria.  In addition, in February 
2001 and March 2002, the RO notified the veteran of the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
February 2001 and March 2002 letters, the RO's rating 
decision, the SOC and the SSOCs, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the notice, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the notice, the veteran was notified that VA 
must make reasonable efforts to help him to obtain evidence.  
He was told that VA was responsible for getting relevant 
records from any Federal agency, including medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration records.  He was further advised that 
on his behalf, VA will make reasonable efforts to get 
relevant records not held by a Federal agency.  He was 
requested to complete an authorization (VA Form 21-4142) for 
evidence that he desired VA to attempt to obtain.  There is 
no record that any of the authorization forms sent were ever 
returned to VA, or that the veteran ever identified any 
additional evidence.  In fact in October 2002, the veteran 
asserted that he had no further evidence.

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was not binding on VA.  VAGCOPPREC 1-2004 (February 
24, 2004); see also VAOPGCPREC 7-2004 (June 24, 2004). 

The Board further notes that the notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  See Pelegrini II, No. 01-944, slip op. at 8-11 (June 
24, 2004).  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  Id.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
by the time the VCAA was enacted.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Here, 
although the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice, 
as well as the SSOCs, were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for left thumb avulsion 
laceration residuals including traumatic arthritis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



